330 S.E.2d 606 (1985)
313 N.C. 597
CAROLINA BUILDERS CORPORATION
v.
HOWARD-VEASEY HOMES, INC., First Federal Savings & Loan Association of Raleigh, Dan C. Austin, and V. Watson Pugh, d/b/a Tap Company, a North Carolina General Partnership, Herman Wolff, Jr., Attorney In Fact For V. Watson Pugh, and Rural Plumbing and Heating, Inc. (Two cases)
No. 104P85.
Supreme Court of North Carolina
May 7, 1985.
Boyce, Mitchell, Burns & Smith, Raleigh, for appellants.
Russell & Brewer, and Joslin, Culbertson & Sedberry, Raleigh, for appellee.
Carson Carmichael, III, Raleigh, for appellee Cherokee Brick of North Carolina.
Defendants' (Dan C. Austin and V. Watson Pugh, d/b/a Tap Company) petition for discretionary review under G.S. § 7A-31. Denied.